DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “units” in claims 1-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005), Annex IV, reads as follows (see also MPEP 2106):

Descriptive material can be characterized as either "functional descriptive material" or "nonfunctional descriptive material." In this context, "functional descriptive material" consists of data structures and computer programs which impart functionality when employed as a computer component. (The definition of "data structure" is "a physical or logical relationship among data elements, designed to support specific data manipulation functions." The New IEEE Standard Dictionary of Electrical and Electronics Terms 308 (5th ed. 1993).) "Nonfunctional descriptive material" includes but is not limited to music, literary works and a compilation or mere arrangement of data.

When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) (claim to data structure stored on a computer readable medium that increases computer efficiency held statutory) and Warmerdam, 33 F.3d at 1360-61, 31 USPQ2d at 1759 (claim to computer having a specific data structure stored in memory held statutory product-by-process claim) with Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).

In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

	Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. Claim 17 recites a “program”, which is functional descriptive material, not embodied on a non-transitory computer-readable medium, therefore, the claim is non-statutory. The examiner suggests amending the claim to include a “non-transitory computer-readable medium” or equivalent embodying the claimed program. Any amendment to the claim should be commensurate with its corresponding disclosure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (JP 2013-072693). In the rejection below, reference is made to paragraphs in the English translation of Kato provided by the applicant.
Regarding claim 1, Kato discloses:
a first extraction unit that extracts, from observation data of a cell before transfer, a first feature quantity of the cell before transfer (see para [9] and [29]-[32], extracting a first characteristic quantity of a biopsy sample from a first image of a cell in a first container with formalin);
a second extraction unit that extracts, from observation data of a cell after transfer, a second feature quantity of the cell after transfer (see para [9] and [29]-[32], extracting a second characteristic quantity of the biopsy sample from a second image of the cell in a second container with paraffin); and
a comparison unit that compares the extracted first feature quantity and the extracted second feature quantity with each other (see para [9] and [29]-[32] and abstract, determining the correspondence between the first and second characteristic quantities for detecting a mix-up of the biopsy sample).
Regarding claim 2, Kato further discloses wherein the observation data of the cell is an image of the cell, which is taken by one or more imaging apparatuses (see para [9] and [29]-[32], a camera acquiring the first and second images).
Regarding claim 3, Kato further discloses wherein the one or more imaging apparatuses include at least one of a visible-light camera, an infrared camera, or a polarization camera (see para [9] and [29]-[32], a visible light camera).
Regarding claim 4, Kato further discloses wherein the observation data of the cell is a plurality of images obtained by imaging the cell in a plurality of directions (see para [29] and [30], the first and second images each includes multiple images taken from three directions).
Regarding claim 5, Kato further discloses wherein46 - the observation data of the cell is a moving image obtained by imaging the cell in a time series (see rejection of claim 1, the first image is taken prior to transferring the biopsy sample to the second container and the second image is taken after the transfer, therefore, the first and second images form “a time series”).
Regarding claim 8, Kato further discloses a determination unit that determines whether or not the transfer of the cell is normal on a basis of a comparison result of the comparison unit (see para [9] and [29]-[32] and abstract, determining that the transfer from the first container to the second container included a mix-up (i.e., “abnormal”), in response to the correspondence determined).
Regarding claim 9, Kato further discloses:
wherein the first extraction unit extracts a feature quantity of a vessel before transfer, the feature quantity relating- 47 - to the vessel in which the cell before transfer is put (see rejection of claim 1, the first characteristic quantity is extracted while the biopsy sample is in the first container prior to transferring to the second container),
the second extraction unit extracts a feature quantity of a vessel after transfer, the feature quantity relating to the vessel in which the cell after transfer is put (see rejection of claim 1, the second characteristic quantity is extracted while the biopsy sample is in the second container after transferring to the second container), and
the determination unit determines whether or not the transfer of the cell is normal on a basis of the extracted feature quantity of the vessel before transfer and the extracted feature quantity of the vessel after transfer (see rejection of claim 8, determining whether there was a mix-up or not based on comparing the first and second characteristic quantities).
Regarding claim 10, Kato further discloses a third extraction unit that extracts, from observation data of a cell being transferred, a third feature quantity of the cell being transferred (see para [29]-[32], extracting a third characteristic quantity of the biopsy sample from a third image of a cell in a third container which is a slide glass).
Regarding claim 11, Kato further discloses a notification unit that makes notification of a determination result of the determination unit (see para [30]-[32], a warning is given by display or sound in response to determining the correspondence for detecting a mix-up and performing suitable remedial action).
Regarding claim 12, Kato further discloses wherein the notification unit makes notification of the determination result by using at least one of an image, a sound, or a vibration (see rejection of claim 11, a warning by display or sound is given in response to the correspondence).
Regarding claim 13, Kato further discloses wherein the notification unit outputs a notification image including the determination result (see rejection of claim 11, a warning by display or sound is given in response to the correspondence).
Regarding claim 14, Kato further discloses wherein the notification image includes at least one of a transfer condition of the cell or a guide image for guiding for a transfer operation of the cell (see rejection of claim 11, the warning by display given in response to the correspondence indicates a mix-up (i.e., “transfer condition”)).
Regarding claim 15, Kato further discloses wherein the notification unit displays a correction image for correcting to normal transfer if it is determined that the transfer of the cell is not normal (see rejection of claim 11, the warning by display given in response to the correspondence is for performing suitable remedial action for a mix-up).
	Regarding claims 16 and 17, Kato discloses everything claimed as applied above (see rejection of claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Letterie et al. (USPAPN 2019/0042958).
Regarding claim 6, Kato discloses everything claimed as applied above (see rejection of claim 1), however, does not disclose wherein the first extraction unit and the second extraction unit respectively extract the first feature quantity and the second feature quantity on a basis of a predetermined machine learning algorithm (i.e., Kato discloses, in para [29]-[32], that the first and second characteristic quantities are each from the outline of the biopsy sample in the first and second images, however, does not particularly disclose that the extraction of outline employs a machine learning algorithm).
In a similar field of endeavor of monitoring cell image characteristics, Letterie discloses wherein the first extraction unit and the second extraction unit respectively extract the first feature quantity and the second feature quantity on a basis of a predetermined machine learning algorithm (see para [6]-[7], [83], and fig 2, a trained model extracting cell boundaries from cell images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kato with Letterie, and extract first image characteristics from an outline of a biopsy sample in a first container and extract second image characteristics from an outline of the biopsy sample in a second container for comparison, as disclosed by Kato, wherein the outlines are extracted by a trained model, as disclosed by Letterie, for the purpose of improving quality of such extraction over time (see Letterie para [26]).



Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, Kato discloses everything claimed as applied above (see rejection of claim 1), however, does not disclose wherein the first extraction unit detects, from the observation data of the cell before transfer, a posture of the cell before transfer and extracts the first feature quantity on a basis of the detected posture, and the second extraction unit detects, from the observation data of the cell after transfer, a posture of the cell after transfer and extracts the second feature quantity on a basis of the detected posture.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668